Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/729751 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of features recited in current claimed invention are similarly recited in the copending application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 15, and 19 of copending Application No. 17/209598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of features recited in current claimed invention are similarly recited in the copending application.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 30 of copending Application No. 17/214051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the teachings of features recited in current claimed invention are similarly recited in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hallen US 2019/0099226 A1.
Claim 1. 
Hallen teaches a surgical system, comprising: a display (see figs. 3A and 4A also see [0034]); a visualization system configured to scan the anatomy of a patient (see [0034]); and 
a surgical hub operably coupled to the visualization system and the display, wherein the surgical hub comprises a processor and a memory communicatively coupled to the processor (see figs. 3A-C), wherein the memory stores instructions executable by the processor to: 
generate visualization data based on the scanned anatomy (see fig. 4A illustrates visualization data based on the scanned anatomy); 
identify anatomical organs of the patient based on the generated visualization data (see [0056] discloses the surgical suite optimization module can identify certain anatomy);
generate virtual 3D constructs of anatomical organs based on the generated visualization data (see [0056] discloses surgical view window 402 that displays a stereoscopic representation of a three-dimensional image of an eye received from the surgical camera); 
display the virtual 3D constructs of the anatomical organs on the display (fig. 4A); 
identify anatomical structures based on the generated visualization data (discloses at [0056]); 
generate virtual 3D constructs of the anatomical structures based on the generated visualization data (see [0034] discloses a surgical camera that generates high-definition images of eye anatomy and transmits the images to a heads-up display for three-dimensional stereoscopic visualization of the anatomy); 
display the virtual 3D constructs of the anatomical structures on the display (see [0036] discloses the heads-up display 104 can display a stereoscopic representation of the three-dimensional image providing a surgeon, staff, students, and other observers); and 
overlay a surgical procedure plan on the display (see [0056-0057], [0093-0097]).

Claim 2. 
The surgical system of claim 1, wherein the surgical procedure plan comprises a resection margin surrounding tissue to be resected. See [0045] discloses ophthalmic surgery i.e. inherently ophthalmologists who perform microsurgical intraocular operations, such as cataract extraction surgery or retinal detachment repair surgery.

Claim 3. 
The surgical system of claim 1, wherein the surgical procedure plan comprises a user selected resection path. See [0102].

Claim 4. 
The surgical system of claim 1, wherein the surgical procedure plan comprises a system proposed resection path. See [0094] discloses pre-operative diagnostic images and planning tools can be overlaid on a surgical image of an eye to guide a surgeon in the placement of incisions, the alignment of an inter-ocular lens, etc..

Claim 5. 
The surgical system of claim 1, wherein the memory stores further instructions executable by the processor to: designate each of the generated virtual 3D constructs a color; and display each of the virtual 3D constructs of the anatomical structures with their respective color. See [0102].

Claim 6. 
The surgical system of claim 5, wherein the display comprises an information index configured to depict information associated with each of the respective colors of the generated virtual 3D constructs. [0105] discloses the method 1100 can involve modulating color characteristics to optimize visualization during laser treatment 1125. For example, modulating color characteristics to optimize visualization during laser treatment can involve performing digital signal processing to maximize red contract of the stereoscopic representation of the three-dimensional image of the eye when the laser treatment transitions from the emission of the treatment beam to the emission of the aiming beam and neutralizing a green flashback from a retina in the stereoscopic representation of the three-dimensional image of the eye when the laser treatment transitions from the emission of the aiming beam to the emission of the treatment beam. In some cases, the surgical suite optimization engine can include a dedicated graphical processing unit for performing digital signal processing.

Claim 7. 
The surgical system of claim 1, wherein the visualization system is configured to pre-operatively scan the patient, and wherein the processor is configured to generate the visualization data based on the pre-operative scan. See [0056-0057], [0079], [0091].

Claims 8-14 are rejected with similar reasons as set forth in claims 1-7, respectively, above.
Claim 15 is rejected with similar reasons as set forth in claims 1, 4 and 7, above.
Claims 16-20 are rejected with similar reasons as set forth in claims 2-6, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613